Case 3:19-cv-01825-SCC Document 74 Filed 03/01/21 Page 1 of 17




                        IN THE UNITED STATES COURT
                      FOR THE DISTRICT OF PUERTO RICO


      ARLENE J. COLÓN-COLÓN,
      INDIVIDUALLY AND ON BEHALF OF
      HER MINOR CHILDREN YAC-C AND
      YC-C, AND YODIMARIE COLÓN-
      COLÓN,
                                                   CIV. NO.: 19-1825 (SCC)
              Plaintiffs,

                 v.

      WAPA TV, HEMISPHERE MEDIA
      GROUP, INTERMEDIA PARTNERS,
      AZTECA ACQUISITION CORPORATION,
      TELEVICENTRO OF PUERTO RICO,
      LLC, ALEJANDRO MERCADO,
      FRANCISCO LÓPEZ A/K/A HAMBO,
      DEGENET, REINALDO ORTIZ, JOHN
      DOE, AND RICHARD ROE,

              Defendants.




                         OPINION AND ORDER

       The plaintiffs filed this lawsuit alleging that the

    defendants have violated the Copyright Act and Puerto Rico

    law by infringing their proposal for a software application

    about a coquí 1 named Diego who travels through villages in



    1. For those who do not know, a coquí is a “small arboreal frog that’s
    brown, yellow, or green.” Puerto Rican Coquí, NAT. WILDLIFE FOUND.,
    https://www.nwf.org/Educational-Resources/Wildlife-Guide/
    Amphibians/Puerto-Rican-Coqui (last visited Feb. 20, 2021). And the
    “[c]horuses of male coquís, which are beloved throughout Puerto Rico,
    can be heard from dusk until dawn all over the island.” Id.
Case 3:19-cv-01825-SCC Document 74 Filed 03/01/21 Page 2 of 17

    COLÓN-COLÓN ET AL. V. WAPA TV ET AL.                         Page 2




    Puerto Rico meeting other coquí and fighting off predators

    until he reaches his family in the El Yunque National Forest.

    Docket No. 43, pgs. 3, 5. Defendants Alejandro Mercado,

    Francisco López, Televicentro de Puerto Rico LLC d/b/a Wapa

    Tv, Hemisphere Media Group, Intermedia Partners, and

    Azteca Acquisition Corporation have filed motions to dismiss

    the plaintiffs’ amended complaint. Docket Nos. 49, 53, 57.

    They argue that the amended complaint should be dismissed

    because the plaintiffs failed to obtain a copyright registration

    before filing this lawsuit, their claims are barred by the statute

    of limitations, and they have failed to state a claim upon

    which relief can be granted. The plaintiffs’ claims under

    Puerto Rico law, the defendants contend, are federally

    preempted and time barred. We agree that the plaintiffs’

    amended complaint should be dismissed. For the reasons that

    follow, we grant the defendants’ motions to dismiss the

    plaintiffs’ amended complaint. And we order the plaintiffs to

    show cause as to why we should not dismiss their amended

    complaint as to the remaining defendants.

        We will evaluate the plaintiffs’ claims under the Copyright

    Act and then their claims under Puerto Rico law. But first we

    must address a threshold issue. Before filing a copyright-

    infringement claim, a plaintiff generally must have registered

    its copyright with the Copyright Office. Fourth Est. Pub. Benefit

    Corp. v. Wall-Street.com, LLC, 139 S. Ct. 881, 887 (2019) (quoting

    17 U.S.C. § 411(a)). Here, the plaintiffs filed their lawsuit on

    September 2, 2019. See Docket No. 1. But the Copyright Office
Case 3:19-cv-01825-SCC Document 74 Filed 03/01/21 Page 3 of 17

    COLÓN-COLÓN ET AL. V. WAPA TV ET AL.                        Page 3




    did not approve registration of their copyright—a 2-D

    artwork called Coquí’s Gather Up—until January 28, 2020.

    Docket No. 50-1; see Fourth Est., 139 S. Ct. at 892 (concluding

    that registration under § 411(a) has occurred when the

    “Register has registered a copyright after examining a

    properly filed application”). The defendants argue that the

    plaintiffs’ amended complaint must be dismissed because the

    lawsuit was filed before their copyright was registered. We

    disagree.

        Amending a complaint can cure even jurisdictional

    defects. Cortés-Ramos v. Martin-Morales, 956 F.3d 36, 44 (1st

    Cir. 2020). The Copyright Act’s registration requirement is a

    claims-processing rule, see Reed Elsevier, Inc. v. Muchnik, 559

    U.S. 154, 161, 169 (2010), that the U.S. Court of Appeals for the

    First Circuit allows to be cured through amendment, see

    Cortés-Ramos, 956 F.3d at 44 (remanding to the district court

    to decide whether it is in the interests of judicial expediency

    to allow the plaintiff to amend his pleadings to include his

    copyright registration that was granted after the lawsuit was

    filed or require the plaintiff to file a new action). We conclude

    that the plaintiffs cured their failure to obtain a copyright

    registration before filing their original complaint by stating in

    their amended complaint that they now have a registered

    copyright, Docket No. 43, pgs. 10–11, and submitting it to the

    Court in Docket No. 50-1.
Case 3:19-cv-01825-SCC Document 74 Filed 03/01/21 Page 4 of 17

    COLÓN-COLÓN ET AL. V. WAPA TV ET AL.                                   Page 4




        I.       PLAINTIFFS’ CLAIMS UNDER THE COPYRIGHT ACT

        We turn next to the plaintiffs’ claims under the Copyright

    Act and evaluate first the merits of the defendants’ statute-of-

    limitations defense. The Copyright Act allows a copyright

    owner to recover for infringement of its exclusive rights in its

    copyrighted work, including the rights to reproduce, prepare

    derivative works, distribute, and publicly display the work.

    Fourth Est., 139 S. Ct. at 887 (citing 17 U.S.C. § 106). But a claim

    under the Copyright Act must be brought within three years

    of its accrual. SCA Hygiene Prods. Aktiebolag v. First Quality

    Baby Prods., 137 S. Ct. 954, 960 (2017) (quoting 17 U.S.C. §

    507(b)). The claim accrues when a plaintiff “knows or has

    reason to know of the act which is the basis of the claim.”

    Cambridge Literary Props., Ltd. v. W. Goebel Porzellanfabrik

    G.m.b.H. & CO.KG, 510 F.3d 77, 88 (1st Cir. 2007) (quoting

    Santa-Rosa v. Combo Records, 471 F.3d 224, 227 (1st Cir. 2006)).

    Here, there are two allegations of copyright infringement 2: (1)

    the reproduction, adaptation, and/or public distribution of

    the plaintiffs’ registered work through the defendants’ Dale

    Coquí application software, Docket No. 43, pg. 8, and (2) the

    public display of the registered work through a showing of

    the Dale Coquí application software on the television show


    2. Because the plaintiffs may only bring suit under the Copyright Act to
    recover for infringements of a registered copyright, see Fourth Est., 139 S.
    Ct. at 887, we will assume in their favor that their allegations accusing the
    defendants of infringing their application proposal, idea, and concept are
    allegations accusing the defendants of infringing their copyright-
    registered work. We make this distinction because the plaintiffs did not
    register their application proposal, idea, or concept—they registered
    instead a 2-D artwork named Coquí’s Gather Up. See Docket 50-1, pg. 1.
Case 3:19-cv-01825-SCC Document 74 Filed 03/01/21 Page 5 of 17

    COLÓN-COLÓN ET AL. V. WAPA TV ET AL.                                   Page 5




    Pégate al Mediodía, Docket No. 43, pg. 10. Because the statute

    of limitations runs separately for each violation, Petrella v.

    MGM, 572 U.S. 663, 671 (2014), we evaluate each in turn.

         The plaintiffs allege that they presented their application

    proposal at the “App Idol” competition on June 14, 2012.

    Docket No. 43, pg. 7. Two years later, the plaintiffs read a blog

    post and El Nuevo Día 3 article informing them of the Dale

    Coquí application software that they believe is very similar to

    their application proposal. Docket No. 43, pg. 8. By our count,

    then, the plaintiffs knew of the facts that formed the basis of

    their first infringement claim on or about June 14, 2014. So,

    the statute-of-limitations period ended on or about June 14,

    2017—more than two years before the plaintiffs filed this

    lawsuit on September 2, 2019. 4 See Docket No. 1. We conclude

    that the plaintiffs are time-barred from asserting a claim

    based on the Dale Coquí application software’s alleged


    3 . El Nuevo Día is a daily circulation newspaper in Puerto Rico.
    4.   The plaintiffs previously filed a lawsuit with this Court on August 18,
    2017, which they allege tolled the statute of limitations. Docket No. 67, pg.
    9. But that case ended in a voluntary dismissal without prejudice. Order
    of Ct., Colón-Colón v. Wapa Tv, No. 17-cv-02107-GAG (D.P.R. Sept. 27,
    2018), Docket No. 33. Under federal law, a statute of limitations “is not
    tolled by filing a complaint that is subsequently dismissed without
    prejudice.” Jorge v. Rumsfeld, 404 F.3d 556, 563 (1st Cir. 2005) (quoting
    Chico-Vélez v. Roche Prods., Inc., 139 F.3d 56, 59 (1st Cir. 1998)). The
    plaintiffs’ previous lawsuit, therefore, does not affect our statute-of-
    limitations analysis for their claims under the Copyright Act.

         Under Puerto Rico law, however, filing a lawsuit does toll the statute
    of limitations and—even if that lawsuit ends in voluntary dismissal—
    restarts the statute of limitations from the date the previous lawsuit ended.
    See Rodríguez v. Suzuki Motor Corp., 570 F.3d 402, 407–08 (1st Cir. 2009)
    (citing Wiscovich v. Weber Dental Mfg. Co., 19 P.R. Offic. Trans. 592, 604
    (P.R. 1987)). But here we are evaluating the plaintiffs’ claims under the
    Copyright Act, so Puerto Rico tolling rules do not apply.
Case 3:19-cv-01825-SCC Document 74 Filed 03/01/21 Page 6 of 17

    COLÓN-COLÓN ET AL. V. WAPA TV ET AL.                           Page 6




    reproduction, adaption, and/or public distribution of their

    registered work that they learned of on or about June 14, 2014.

        As to the plaintiffs’ second infringement claim, they allege

    that they received a phone call from a friend on August 29,

    2017, informing them that the Dale Coquí application

    software had been publicly displayed on a television show

    called Pégate al Mediodía. Docket No. 43, pg. 10; Docket No.

    67, pg. 9. But this statement cannot be correct. In the plaintiffs’

    initial lawsuit before this Court filed on August 18, 2017, they

    made the same allegation—i.e., that they received this phone

    call on August 29, 2017. Complaint, Colón-Colón v. Wapa Tv,

    No. 17-cv-02107-GAG (D.P.R. Aug. 18, 2017), Docket No. 1,

    pg. 10. The plaintiffs, however, cannot have received this call

    after they filed their original lawsuit containing allegations

    about it. We will assume in the plaintiffs’ favor, however, that

    they actually received this phone call in early August before

    they filed the initial lawsuit. Because the plaintiffs became

    aware of the public display of the infringing work in early

    August 2017 and filed this lawsuit on September 2, 2019—less

    than three years later—the plaintiffs do not appear to be time-

    barred from bringing a claim based on this particular act of

    alleged infringement (i.e., the public display of the Dale Coquí

    application software on Pégate al Mediodía).

        Though this claim does not appear to be time-barred, we

    conclude that it nonetheless fails because the plaintiffs’

    amended complaint does not sufficiently allege facts showing

    that they are entitled to relief for this claim. See FED. R. CIV. P.
Case 3:19-cv-01825-SCC Document 74 Filed 03/01/21 Page 7 of 17

    COLÓN-COLÓN ET AL. V. WAPA TV ET AL.                              Page 7




    12(b)(6). To establish copyright infringement, the plaintiffs

    must prove “(1) ownership of a valid copyright, and (2)

    copying of constituent elements of the work that are original.”

    Situation Mgmt. Sys. v. ASP Consulting LLC, 560 F.3d 53, 58 (1st

    Cir. 2009). At the pleadings stage, the plaintiffs need not prove

    the elements of their claim, but they must “sufficiently allege

    facts that show that the claim is plausible on its face.” Cortés-

    Ramos, 956 F.3d at 41. And, under Rule 12(b)(6), we accept as

    true the well-pleaded facts in the plaintiff’s amended

    complaint and draw all reasonable inferences in their favor.

    O’Brien v. Deutsche Bank Nat’l Trust Co., 948 F.3d 31, 35 (1st Cir.

    2020).

        Because a copyright registration is prima facie evidence of

    ownership of a valid copyright, Situation Mgmt. Sys., 560 F.3d

    at 58, we find that the first element is satisfied. The second

    element has two requirements: (1) the defendants “actually

    copied the work as a factual matter” and (2) the “copying . . .

    rendered the infringing and copyrighted works ‘substantially

    similar.’” Cortés-Ramos, 956 F.3d at 41. In analyzing whether

    the plaintiffs have sufficiently alleged facts showing that their

    copyright-infringement             claim   is   plausible,   we   must

    remember that copyright law only protects the “original

    expression of ideas, not the ideas themselves.” Coquico, Inc. v.

    Rodríguez-Miranda, 562 F.3d 62, 67 (1st Cir. 2009) (quoting

    Johnson v. Gordon, 409 F.3d 12, 19 (1st Cir. 2005)). Our focus

    must be on the plaintiffs’ allegations about the original

    elements of their copyrighted work that the defendants
Case 3:19-cv-01825-SCC Document 74 Filed 03/01/21 Page 8 of 17

    COLÓN-COLÓN ET AL. V. WAPA TV ET AL.                        Page 8




    purportedly copied in their Dale Coquí application software.

    Id. (explaining that the second element of copyright

    infringement requires the “copying of original elements”).

        And this is where we conclude that the plaintiffs’ claim

    fails because they do not plead—nor can we infer— that the

    defendants have copied any original elements from their

    copyrighted work. Here, the plaintiffs allege that one of them

    wrote in a notebook her ideas about developing an

    application about a coquí named Diego who travels through

    several villages in Puerto Rico meeting other coquí and

    fighting predators until he reunites with his family in the El

    Yunque National Forest. Docket No. 43, pg. 5. Plaintiffs

    further allege that although they never developed the

    application, Docket No. 43, pg. 6, they “exposed [their]

    proposal” to the defendants at the App Idol contest, Docket

    No. 43, pgs. 7–8, and “great similarity . . . exists between [the

    Dale Coquí application software] and [their] idea.” Docket

    No. 43, pg. 8. Plaintiffs add that they explained to the

    defendants the “way [the game] was going to be played and

    all the information needed to make a game in its entirety.”

    Docket No. 43, pg. 8. And a USB drive containing the

    application proposal “disappeared without any explanation.”

    Docket No. 43, pg. 10.

        We see a fatal pleading deficiency: Though the plaintiffs

    have a registered copyright in a 2-D artwork, Docket No. 50-

    1, their amended complaint does not allege that the

    defendants copied any original expression in that 2-D
Case 3:19-cv-01825-SCC Document 74 Filed 03/01/21 Page 9 of 17

    COLÓN-COLÓN ET AL. V. WAPA TV ET AL.                         Page 9




    artwork. Nor are we able to make this inference. Copyright

    law does not protect “general plot ideas” or “stock

    characters.” See TMTV Corp. v. Mass Prods., 645 F.3d 464, 469

    (1st Cir. 2011) (“Stock characters, like stock scènes à faire, are

    not subject to copyright protection.”). Characters and plots, in

    other words, require a high level of delineation to make them

    subject to copyright. See id. Because there are no further

    factual allegations delineating the characters and plot of the

    plaintiffs’ proposed application such that we can infer that

    some original expression exists, we conclude that a coquí

    named Diego is an uncopyrightable stock character that is

    part of an uncopyrightable general plot. An idea cannot be

    copyrighted, so the bare allegation that the Dale Coquí

    application software is “great[ly] similar[]” to the plaintiffs’

    “idea,” Docket No. 43, pg. 8, does not permit us to infer that

    any original expression has been copied. We also note that the

    plaintiffs’ allegation that they “explained to” the defendants

    “all the information needed to make a game in its entirety,”

    Docket No. 43, pg. 8 (emphasis added), also does not allow us

    to infer that the defendants have copied any original

    expression because spoken words cannot be copyrighted:

    Copyright protection only protects works that have been

    “fixed in a tangible medium of expression.” Mass. Museum of

    Contemp. Art Found., Inc. v. Buchel, 593 F.3d 38, 48 (1st Cir.

    2010) (quoting 17 U.S.C. § 102(a)).
Case 3:19-cv-01825-SCC Document 74 Filed 03/01/21 Page 10 of 17

     COLÓN-COLÓN ET AL. V. WAPA TV ET AL.                                            Page 10




         In their responses to the defendants’ motions to dismiss,

     the plaintiffs allege that they have established a prima facie

     case of copyright infringement because they “came up with

     an idea . . . developed and created a game” and then “found

     out that their idea ha[d] been stolen and their creation was

     being used, marketed and commercialized by defendants.”

     Docket No. 67, pgs. 5–6. But these bare assertions are not

     enough for the Court to infer that the plaintiffs’ “idea” ever

     materialized past the point of an idea. See Docket No. 43, pg.

     6 (“Plaintiff was not able to fully develop the application.”);

     Docket No. 43, pgs. 7–8 (“Plaintiff could never get anyone to

     help her move her idea forward.”). We are left only with the

     plaintiffs’ allegation that the defendants have used the

     plaintiffs’ idea, stock characters, and general plot. But

     copyright affords no protection to these.

         What the plaintiffs needed to do is tell us—or at least

     provide us facts allowing us to infer—that the Dale Coquí

     application software is substantially similar to their registered

     work of 2-D artwork as a result of copying original elements

     from it.5 Though the plaintiffs have a registered copyright in


     5. We observe that the plaintiffs here have repeated factual allegations from the
     plaintiff’s complaint in Cortés-Ramos v. Martin-Morales, 956 F.3d 36 (1st Cir.
     2020). Compare id. at 40 (stating that the plaintiff alleged he “was misinformed,
     lured to enter and to participate in [the] contest with false information and threats
     with the only purpose to obtain his release to his compositions and creations in
     violation of copyright” (alteration in original)), with Docket No. 43, pg. 10
     (“Plaintiffs were misinformed, lured to enter and to participate in contest with
     false information and threats with the only purpose to obtain their release to their
     compositions and creations in violation of the copyrights.”). Though the plaintiffs
     parrot allegations from a case that resulted in the First Circuit reversing the district
     court for dismissing the plaintiff’s claims under the Copyright Act, we explain
     why the result here is different. In Cortés-Ramos, the First Circuit held that the
     district court had erred in dismissing the plaintiff’s claims under the Copyright
     Act because—at the pleadings stage—the plaintiff’s allegation that the infringing
Case 3:19-cv-01825-SCC Document 74 Filed 03/01/21 Page 11 of 17

     COLÓN-COLÓN ET AL. V. WAPA TV ET AL.                                         Page 11




     a 2-D artwork, we cannot infer that the defendants have

     copied any original expression from it because the plaintiffs’

     amended complaint does not include any allegations about

     the original expression in their registered work. There are no

     allegations about what the plaintiffs have copyrighted other

     than that it is a 2-D artwork named Coquí’s Gather Up. See

     Docket No. 50-1, pg. 1. We are merely provided with

     allegations of uncopyrightable subject matter: ideas, stock

     characters, and general plots. So even though the plaintiffs

     have a registered copyright, we cannot plausibly infer that the

     defendants, through their Dale Coquí application software,

     have copied any original elements of this work.

         Because there are no allegations allowing us to infer that

     the defendants’ in their Dale Coquí application software have

     copied original elements from the plaintiffs’ registered 2-D

     artwork, we must dismiss this allegation of copyright

     infringement under Rule 12(b)(6) for failing to state a claim

     upon which relief can be granted. There may be other facts

     not included in the amended complaint that could state a

     claim. But because the plaintiffs have not sought leave to

     amend, we simply dismiss without prejudice their claims


     music video was “almost identical” to the plaintiff’s music video sufficiently pled
     both actual copying and substantial similarity. 956 F.3d at 42. But here, the
     plaintiffs merely alleged that they “discovered the great similarity that exists
     between that game and her idea.” Docket No. 43, pg. 8. Unlike the plaintiff in
     Cortés-Ramos, the plaintiffs here do not allege that the infringing work is almost
     identical to the copyright-registered work: They allege instead that the
     purportedly infringing work is greatly similar to an idea they had. Because the
     plaintiffs do not tell us what they have copyrighted other than the bare fact that it
     is a 2-D artwork called Coquís Gather Up nor allege that the defendants have
     copied anything from that work, we cannot infer from their allegations that the
     defendants have copied an original expression from their registered work such
     that the infringing work and the registered work are substantially similar.
Case 3:19-cv-01825-SCC Document 74 Filed 03/01/21 Page 12 of 17

     COLÓN-COLÓN ET AL. V. WAPA TV ET AL.                      Page 12




     under the Copyright Act arising from the public display of the

     Dale Coquí application software on the television show

     Pégate al Mediodía.

         II.      CLAIMS UNDER PUERTO RICO LAW

         The plaintiffs assert copyright claims under Puerto Rico

     law and tort claims under Articles 1802 and 1803 of the Puerto

     Rico Civil Code. We conclude that the plaintiffs’ copyright

     claims under Puerto Rico law are preempted by the

     Copyright Act and that the plaintiffs’ tort claims under

     Articles 1802 and 1803 are time-barred and fail to state a claim

     upon which relief can be granted.

         A claim is preempted under the Copyright Act “if it does

     not require an element beyond ‘mere copying, preparation of

     derivative works, performance, distribution or display.’”

     Santa-Rosa, 471 F.3d at 226; see also 17 U.S.C. § 301(a) (“[A]ll

     legal or equitable rights that are equivalent to any of the

     exclusive rights within the general scope of copyright as

     specified by section 106 . . . are governed exclusively by this

     title.”). Here, the plaintiffs’ copyright claims under Puerto

     Rico law are preempted because both of the alleged acts of

     infringement in the amended complaint fall within the

     purview of the Copyright Act. The first act of alleged

     infringement is the defendants’ reproduction, adaptation,

     and/or public distribution of the plaintiffs’ registered work

     through the Dale Coquí application software, Docket No. 43,

     pg. 8, which falls under the Copyright Act, see 17 U.S.C. §

     106(1)–(3). And the second alleged infringement is the
Case 3:19-cv-01825-SCC Document 74 Filed 03/01/21 Page 13 of 17

     COLÓN-COLÓN ET AL. V. WAPA TV ET AL.                       Page 13




     defendants’ public display of the registered work through the

     Dale Coquí application software in a television show, Docket

     No. 43, pg. 10, which also falls under the Copyright Act, see

     17 U.S.C. § 106(5). We, therefore, hold that the plaintiffs’

     copyright claims under Puerto Rico law are preempted by the

     Copyright Act.

         The plaintiffs also assert tort claims under Articles 1802

     and 1803 of the Puerto Rico Civil Code, Docket No. 43, pg. 2,

     which provide for claims based in fault or negligence and in

     vicarious liability, respectively, see P.R. Laws Ann. tit. 31, §§

     5141, 5142 (2020). Puerto Rico’s statute of limitations for these

     claims is one year, beginning when the plaintiffs “had

     knowledge” of the “fault or negligence.” P.R. Laws Ann. tit.

     31, § 5298(2) (2020). To have knowledge of the claim, thereby

     starting the countdown of the statute of limitations, the

     plaintiffs must be aware of their injury and who may be

     responsible for it. Rivera-Carrasquillo v. Centro Ecuestre

     Madrigal, Inc., 812 F.3d 213, 215–16 (1st Cir. 2016) (discussing

     § 5298(2)). Here, the plaintiffs have been aware of the

     defendants’ conduct at the App Idol contest since June 14,

     2012, and their conduct concerning the first alleged

     infringement since on or about June 14, 2014. Docket No. 43,
Case 3:19-cv-01825-SCC Document 74 Filed 03/01/21 Page 14 of 17

     COLÓN-COLÓN ET AL. V. WAPA TV ET AL.                                    Page 14




     pgs. 7–8. This lawsuit was filed September 2, 2019. Docket No.

     1. Any claims under Articles 1802 and 1803 stemming from

     these events, therefore, must be dismissed as time barred. 6

         And all of the plaintiffs’ claims under Articles 1802 and

     1803 fail for another reason: The amended complaint fails to

     state a claim for which relief can be granted. See FED. R. CIV.

     P. 12(b)(6). To reiterate, to survive a motion to dismiss under

     Rule 12(b)(6), the amended complaint must “plead factual

     content that allows the court to draw the reasonable inference

     that the defendant[s] [are] liable for the misconduct alleged.”

     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Viewing the facts in

     the amended complaint in the light most favorable to the


     6. The plaintiffs argue in their responses to the defendants’ motions to
     dismiss that their filing of a prior lawsuit in this Court on August 18, 2017,
     tolled the statute of limitations. Docket No. 63, pg. 9. We note first that the
     plaintiffs allege that their prior lawsuit was filed on January 27, 2014.
     Docket No. 59, pg. 6; Docket No. 67, pg. 10. But that is not accurate. The
     complaint was submitted on August 18, 2017. Complaint, Colón-Colón v.
     Wapa Tv, No. 17-cv-02107-GAG (D.P.R. Aug. 18, 2017), Docket No. 1, pg.
     12. Under Puerto Rico law, filing a lawsuit tolls the statute of limitations
     and—even if that lawsuit ends in voluntary dismissal—restarts the statute
     of limitations from the date the previous lawsuit ended. See Rodríguez v.
     Suzuki Motor Corp., 570 F.3d 402, 407–08 (1st Cir. 2009) (citing Wiscovich v.
     Weber Dental Mfg. Co., 19 P.R. Offic. Trans. 592, 604 (P.R. 1987)). We will
     assume in the plaintiffs’ favor, as we did earlier, that they learned of the
     defendants’ alleged public display of their registered work on the
     television show Pégate al Mediodía from a phone call that they received
     in early August 2017. By filing the initial lawsuit on August 18, 2017, the
     plaintiffs filed suit within the one-year statute-of-limitations period. And
     their one-year statute-of-limitations period restarted when their initial
     lawsuit was voluntary dismissed without prejudice on September 27,
     2018. See Order of Ct., Colón-Colón v. Wapa Tv, No. 17-cv-02107-GAG
     (D.P.R. Sept. 27, 2018), Docket No. 33. Because the current lawsuit was
     filed September 2, 2019, Docket No. 1, there may be some claims here that
     would not be time-barred under Puerto Rico law. But, as we discuss
     below, we dismiss all of the plaintiffs’ claims under Puerto Rico law on
     other grounds.
Case 3:19-cv-01825-SCC Document 74 Filed 03/01/21 Page 15 of 17

     COLÓN-COLÓN ET AL. V. WAPA TV ET AL.                       Page 15




     plaintiffs, as we must, Cortés-Ramos, 956 F.3d at 41, the

     plaintiffs’ bald assertion of negligence and their conclusory

     statement that they were “misinformed, lured to enter and to

     participate in [a] contest with false information and threats,”

     Docket No. 43, pg. 12, is wholly insufficient to survive a

     motion to dismiss. The plaintiffs have failed to allege any facts

     leading to a reasonable inference of negligence or intentional

     tortious conduct. Absent “further factual enhancement,” the

     plaintiffs’ “naked assertion[s]” do not state a claim upon

     which relief can be granted. See Iqbal, 556 U.S. at 678 (quoting

     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)). We,

     therefore, dismiss the plaintiffs’ claims under Articles 1802

     and 1803 for failure to state a claim. See Cortés-Ramos, 956 F.3d

     at 45 (affirming the district court’s dismissal of claims under

     Puerto Rico law because the plaintiff’s allegation that he was

     “misinformed, lured to enter and to participate in the contest

     with false information and threats” absent further factual

     development was “wholly conclusory and cannot survive a

     motion to dismiss”).

         In sum, we find that the plaintiffs’ infringement claim

     arising from the defendant’s reproduction, adaptation, and/or

     public distribution of their registered work through the Dale

     Coquí application software that they became aware of on or

     about June 14, 2014, is time-barred. And their infringement

     claim arising from the defendants’ alleged public display of

     their registered work through the Dale Coquí application

     software being shown on a television show fails because the
Case 3:19-cv-01825-SCC Document 74 Filed 03/01/21 Page 16 of 17

     COLÓN-COLÓN ET AL. V. WAPA TV ET AL.                           Page 16




     plaintiffs have not sufficiently alleged that the defendants

     copied original elements from their registered work. The

     plaintiffs’ copyright claims under Puerto Rico law, moreover,

     are preempted by the Copyright Act. Finally, the plaintiffs’

     tort claims under Articles 1802 and 1803 of the Puerto Rico

     Civil Code are time-barred and/or fail to state a claim upon

     which relief can be granted.

         We, accordingly, DISMISS WITH PREJUDICE the

     plaintiffs’ claims under the Copyright Act arising from the

     defendants’        reproduction,       adaptation,   and/or   public

     distribution of their registered work through the Dale Coquí

     application software that they became aware of on or about

     June 14, 2014, and the plaintiffs’ claims under Puerto Rico law

     as to defendants Alejandro Mercado, Francisco López,

     Televicentro de Puerto Rico LLC d/b/a Wapa Tv, Hemisphere

     Media Group, Intermedia Partners, and Azteca Acquisition

     Corporation.         We,       moreover,    DISMISS     WITHOUT

     PREJUDICE the plaintiffs’ claims under the Copyright Act

     arising from the defendants’ public display of their registered

     work through the Dale Coquí application software on the

     television show Pégate al Mediodía as to defendants

     Alejandro Mercado, Francisco López, Televicentro de Puerto

     Rico LLC d/b/a Wapa Tv, Hemisphere Media Group,

     Intermedia Partners, and Azteca Acquisition Corporation.

     And we ORDER the plaintiffs to SHOW CAUSE as to why

     we should not dismiss their amended complaint as to the
Case 3:19-cv-01825-SCC Document 74 Filed 03/01/21 Page 17 of 17

     COLÓN-COLÓN ET AL. V. WAPA TV ET AL.                     Page 17




     remaining defendants: Degenet, Reinaldo Ortiz, John Doe,

     and Richard Roe. The plaintiffs have fourteen (14) days to

     show cause in a filing, which must comply with Local Rule

     7(d) and be no longer than ten (10) pages. Failure to comply

     with this order will result in the dismissal of the plaintiffs’

     amended complaint against the remaining defendants.

     IT IS SO ORDERED.

     In San Juan, Puerto Rico, this 1st day of March 2021.

                       S/ SILVIA CARREÑO-COLL
                       UNITED STATES DISTRICT COURT JUDGE
